Order entered September 3, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00699-CV

             IN THE INTEREST OF C.B., ET AL., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-18-00992-X

                                     ORDER

      The reporter’s record in this parental termination case is past due.

Accordingly, we ORDER Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court, to file the record no later than September 8, 2020. As the

reporter’s record was first due August 3, 2020, we caution that extension requests

will not be granted absent extraordinary circumstances. To ensure the record is

filed by September 8th, the trial court shall arrange for a substitute reporter if

necessary. See TEX. R. APP. P. 28.4(b)(1).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee-Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE